DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 12 recite, inter alia, a method, comprising the steps of receiving a first wafer, defining a first zone and a second zone on the first wafer, defining a plurality of first areas and second areas for the first and second zones, respectively, projecting first ion beams onto the first areas and receiving first thermal waves in response to the first ion beams, rotating the first wafer by a twist angle, projecting second ion beams onto the second areas and receiving second thermal waves in response to the second ion beams and estimating a first crystalline orientation angle of the first wafer based on the first and second ion beams and the first and second thermal waves.  The novelty of the invention is estimating a first crystalline orientation angle of the first wafer based on the first and second ion beams and the first and second thermal waves.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 13 – 16 recite, inter alia, a method, comprising the steps of defining a first zone and a second zone on a first wafer, projecting first and second ion beams onto the first and second zones, respectively, estimating a first crystalline orientation angle of the first wafer based on the first and second ion beams, defining a third zone and a fourth zone on a second wafer,23TSMC No. P20192116US01 / Attorney Docket No. T12073/US9344 projecting third and fourth ion beams onto the third and fourth 
Claims 17 – 20 recite, inter alia, a method, comprising the steps of receiving a plurality of wafers, estimating crystalline orientation angles of the plurality of wafers,the estimating comprising projecting ion beams onto a first area and a second area of a first wafer with the first area and the second area being symmetrical to a symmetry line of the first wafer, classifying the plurality of wafers into wafer groups according to their crystalline orientation angles, selecting at least one wafer from one of the wafer groups and performing an ion implantation operation on the at least one wafer according to a representative crystalline orientation angle of the one of the wafer groups. The novelty of the invention is estimating crystalline orientation angles of the plurality of wafers, by projecting ion beams onto a first area and a second area of a first wafer with the first area and the second area being symmetrical to a symmetry line of the first wafer.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nanbu, US 6,128,084 and Huang, US, US 2020/0135470 teach methods for measuring wafer orientations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        October 28, 2021